Citation Nr: 1022829	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-32 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1981 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
sleep apnea.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran asserts entitlement to service connection for 
sleep apnea on the basis that he demonstrated symptoms of the 
same during active service.  The medical evidence of record 
indicates that the Veteran was diagnosed with sleep apnea in 
May 2005.  The Veteran's service treatment records are silent 
for complaint, treatment, or diagnosis of a sleep disorder, 
or symptoms of the same.  

However, the Veteran, in his December 2005 claim of 
entitlement to service connection, reported that his sleep 
apnea, marked by chronic fatigue, was incurred during service 
in March 1994.  The Veteran's wife submitted a statement in 
March 2006 as to the Veteran's snoring, gasping, 
restlessness, and muscle spasms during their 13-year 
marriage.

It remains unclear to the Board if there is a relationship 
between the Veteran's sleep apnea and his claimed chronic 
fatigue during service.  Thus, a medical examination is in 
order.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his sleep apnea.  The examiner must opine 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's sleep apnea was 
incurred in service, or is otherwise 
related to service.

In this regard, the examiner should 
consider the Veteran's lay statements 
regarding his in-service chronic fatigue 
and continued symptoms since discharge 
from service, as well as his wife's 
statements regarding his sleep habits 
during service.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.
2.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to service connection for 
sleep apnea, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).











(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


